DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims 
Claims 1-8 are currently pending.  This is the first Office Action on the merits.

Information Disclosure Statement 
The Information Disclosure Statement filed May 26, 2020 has been considered.

Election/Restrictions
Applicant’s election of Group I (claims 1-3 and 5-7) with traverse in the reply filed on December 1, 2021 is acknowledged.    
The traversal is on the basis that Applicant believes that the Restriction Requirement fails to provide sufficient reasoning in that the claims are not independent and the claims are not distinct.  Furthermore, each of claims 2-8 depend from independent claim 1, so each and every claim includes at least one common  connecting element of design/operations and/or effect.  Applicants also assert that the Office Actions’ description of the species of the inventions points out their connections.  Applicants also point out that proceeding without restriction would not be a serious burden because the Office failed to include any explanation of separate classification, separate status in the art or different fields of search.  Applicants assert that the claims 
Applicant’s arguments have been fully considered and are considered to be persuasive.  The Restriction Requirement of October 1, 2021 is withdrawn and all claims (claims 1-8) are examined herein.
  

Claim Objections  
Claim 1 is objected to because of the following informalities:  the recitation of “MBM”.  This term appears to be an abbreviation.  The full name should be spelled out the first time these terms appear in the claims, or it cannot be clear what exactly these terms stand for.  Appropriate correction is required.
Claims 2, 3, 5, 6 and 7 are objected to in reciting “MGM BioNutrient”, whereas claim 1 recites “BioNutrient MGM”.  While it is clear that “MGM Bionutrient” is referring to BioNutrient MGM, the claims should be amended to consistently refer to BioNutrient MGM in accordance with claim 1.

Claims 3 and 7 are objected to for the recitation of “rations” which appear to be typographical errors.  Appropriate correction is required if this is in fact an error.

Claim 5 is objected to for the recitation of “1s”, “ofbioexfoliant”, “20min”   which appear to be typographical errors.  Appropriate correction is required if this is in fact an error.

Claim 6 is objected to for the recitation of “ofbioexfoliant”, “20min”   which appear to be typographical errors.  Appropriate correction is required if this is in fact an error.

Claims 4 and 8 are objected to for the recitation of “dimeticone” which appears to be a typographical error in misspelling wherein.  Appropriate correction is required if this is in fact an error.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The composition must be clearly and positively specified.  The claim(s) must be in one sentence form only.  Specifically, in claim 5 a recitation of what to do in case of skin irritation does not belong in the claims.  
	Claims 1-8 are rejected as being indefinite in the recitation of “moisturizing lotion No. 2 with soothing effect” in claim 1, as it is unclear what is contemplated by 

Claim 2 is rejected as being indefinite in the recitation of “1 O Praline”.  It is unclear what this means.   The specification and claims provide no clarification as to what these phrases mean or how to perform the steps of the method using these phrases.  

Claim 2 recites the limitation "the deep cleaner 15".  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites a ‘deep cleaner’ and it is unclear if the ‘deep cleaner’ of claim 1 is being referenced or not, or if they different terminology has the same meaning.

Claim 3 is rejected as being indefinite in the recitation of “Praline”, “liposome water-soluble cosmetic gel”, “same amino acids rations” and “25 wherein the deep cleaner”.  The specification and claims provide no clarification as to what these phrases means or how to perform the steps of the method using these phrase.  While the reference to -- what is believed to be amino acid ratios  -- suggest that praline is 

Claim 4 is rejected as being indefinite in the recitation of “5 wherein” and “Caprylic”.  The specification and claims provide no clarification as to what these phrases means or how to perform the steps of the method using these phrases.  

Claim 4 is indefinite as it is unclear if the recited ingredients are in addition to the ingredients already recited in base claims 2 and 3, or if the BioExfoliant No. 1 includes Bentonite only, for example.  If the ingredients in claim 4 are in addition to the ingredients of claims 2 and 3, then claim 4 should recite “wherein the BiExfoliant No. 1 further includes Bentonite”, making it clear that in addition to the ingredients of claims 2 and the BioExfoliant No. 1 also comprises Bnetonite.  Similar issue exists with respect to the Bioexfoliant No. 2, the cleaning mask and the antispot lotion of claim 4. 

Claim 5 is rejected as being indefinite in the recitation of “1s”, “wet sponge of water”, “In case of skin irritation, apply a thin layer of Moisturizing lotion No. 2 and Antispot lotion to the affected areas” and “Moisturizing lotion No. 1 and SPF lotion”.    The specification and claims provide no clarification as to what these phrases means or how to perform the steps of the method using these phrases.  The recitation of “Moisturizing lotion No. 1 and SPF lotion” does not have any indication of an active method step and it is unclear what is to be done with the “Moisturizing lotion No. 1 and SPF lotion”.    

Claim 7 is rejected as being indefinite in the recitation of “Praline”, “liposome water-soluble cosmetic gel”, and “same amino acids rations”.  The specification and claims provide no clarification as to what these phrases means or how to perform the steps of the method using these phrases.  While the reference to -- what is believed to be amino acid ratios  -- suggests that praline is supposed to be an amino acid, praline is an edible substance made from nuts.  Perhaps Applicants meant to recite the amino acid “proline”?

Claim 8 is rejected as being indefinite in the recitation of “Caprylic”.  The specification and claims provide no clarification as to what this phrase means and what exactly is encompassed by “caprylic” or how to perform the steps of the method using this phrase.  

Claim 2 is also indefinite in reciting “1% Retinoic acid” and “25% glycolic acid”, “.05% isotretinoin”, “2% hydroquinone”.   The claims are unclear because no units for the percent concentration are given (e.g., vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.

Claim 3 is also indefinite in reciting “2 of 4 parts Glycine, 1 of 4 parts Lysine and 1 of 4 parts Praline” and “50/50 ratio”, “3 parts of 6 parts Kaolin, 2.4 parts of 6 parts Bentonite and 0.6 parts of 6 parts Zinc”, “5 parts to 10 parts Sweet Almond Oil, 0.5 parts to 10 parts Vitamin E, 3 parts to 10 parts Honey and 1.5 parts to 10 parts Royal Jelly”, 

Claim 7 is also indefinite in reciting “3 of 4 parts Glycine, 1 of 4 parts Lysine and 1 of 4 parts Praline” and “50/50 ratio”, “3 parts of 6 parts”, “2.4 parts of 6 parts Bentonite and 0.6 parts of 6 parts Zinc”, “5 parts to 10 parts Sweet Almond Oil, 0.5 parts to 10 parts Vitamin E, 3 parts to 10 parts Honey and 1.5 parts to 10 parts Royal Jelly”, and “1/3 Camomile extract, 1/3 marigold extract and 1/3 mallow extract.”  The claims are unclear because no units for the percent concentration are given (e.g., vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH  CHICKOS
Examiner
Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619